Citation Nr: 1221479	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO), denying the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to both claims.  Once VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

The Veteran contends he has a bilateral hearing loss disability and tinnitus related to his active duty military service.  His DD-214 shows he was a weapons mechanic, and he reported his primary work area to be the flight line, which exposed him to jet engine noise.  He asserts that his tinnitus began upon his return from overseas, and that his hearing began to worsen shortly after leaving the service.  In light of the Veteran's military occupation, the Board finds the Veteran's contentions with regard to in-service noise exposure are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting a Veteran is competent to testify as to his own observable symptomatology and in-service experiences). 
 
In conjunction with his claim, the Veteran was afforded an audiological examination in May 2009.  At the time of the examination, the Veteran was diagnosed with high frequency sensorineural hearing loss in his right ear and mixed hearing loss in his left ear.  In reviewing the claims folder in conjunction with the examination, the examiner noted the Veteran's reported in-service exposure to jet engine noise and complaints of constant tinnitus.  

The examiner indicated that there was a low frequency hearing loss in the right ear and normal hearing in the left ear on the Veteran's separation physical.  The examiner stated that a low frequency hearing loss was "not consistent with noise exposure," and that the "veteran marked no" when asked about hearing loss at that time.  With regard to an overall shift in hearing from enlistment to separation, the examiner could not determine if there was an actual threshold shift without a more thorough exam.  Finally, the examiner noted the history of a prior Tympanic Membrane (TM) perforation in the Veteran's left ear for which he was treated by an Ear, Nose and Throat Specialist (ENT).  The examiner opined that the TM perforation was "responsible for part of this veteran's hearing loss" and further, that this perforation did not occur while the Veteran was in service.  The examiner attributed the Veteran's tinnitus to his hearing loss and concluded that the Veteran's bilateral hearing loss disability and tinnitus were not caused by in-service noise exposure.

The Board notes that there are some ambiguities in the examination report.  While the examiner attributed the Veteran's tinnitus to hearing loss, she did not address whether it was related to service, specifically acoustic trauma incurred therein.  Furthermore, she did not discuss the Veteran's competent lay statements of onset in the 1960s when rendering her opinion.  Therefore, on remand, the Veteran should be afforded a new VA examination that includes consideration of his competent lay statements regarding the onset of tinnitus and whether it could have been caused by conceded in-service noise exposure.


With regard to the hearing loss disability claim, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  Furthermore, the Director observed that while sensorineural hearing loss is the most common cause of tinnitus, the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  

The Board finds that this matter should be remanded and that, upon remand, another examination should be provided for the purpose of determining whether in-service noise exposure could have caused the Veteran to progressively lose his hearing over the years.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another audiological examination to determine the nature and etiology of the current hearing loss disability and tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion on the following: 

(i)  Is the current hearing loss disability at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?  

(ii)  Does the Veteran have current tinnitus in either one or both ears?

(iii)  Is the current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure)?  

The examiner must provide an explanation for the opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


